Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 07/14/2022.
3.	Claims 1-6, 9-10 and 19-20 are currently pending in this Office action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview(s) with Mr. Joseph Mehrle on 08/03/2022 and 08/04/2022.
6.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
Cancel claim 7.
In claim 4, line 2, the phrase “on a schema,” is changed to --on the schema--. 
Rewrite claims 1, 9-10 and 19 as shown below:
Claim 1. (Currently Amended) A method, comprising:
	receiving, in real time, from a plurality of agents, data comprising at least modes of operation for terminals, states of the terminals, failures of the terminals, and statuses of the terminals, wherein the agents collecting the data from the terminals and at least the data associated with the failures being obtained by the corresponding agents of the corresponding agents of the terminals, wherein receiving further includes registering with Operating Systems (OSs) of the corresponding terminals to receive event information and including the event information in the data, and wherein receiving further includes receiving heartbeats from the corresponding terminals, wherein each heartbeat comprises a periodic signal indicating normal operation of the corresponding terminal;
	selectively aggregating a portion of the data as 
	determining a timing attribute that the aggregated data is to be reported;
	translating the aggregated data into a target data format based on the timing attribute by identifying based on a reference in a schema associated with the resource, passing the aggregated data to the plugin using the reference, and receiving the aggregated data in the target data format from the plugin
	providing the aggregated data to the resource in the target data format;
	
	altering the timing of reporting to a threshold-based reporting approach by changing the timing attribute when a specific aggregation output value reaches a threshold value; 
	providing the aggregated data in the target using the plugin to obtain the aggregated data in the target data format.
Claim 9.  (Currently Amended) The method of claim 1, wherein determining further includes obtaining a value for the specific aggregation output value  the schema.

Claim 10. (Currently Amended) The method of claim 1, wherein providing the aggregated data to the resource 

Claim 19. (Currently Amended) A system, comprising:
	a server comprising at least one processor and a non-transitory computer readable storage medium;
the non-transitory computer readable storage medium comprising executable instructions for a data integrator;
	the [[a]] data integrator configured to: i) execute on the at least one processor, ii) receive data in real time from a plurality of agents that are executing on a plurality of transaction terminals, the data comprising at least modes of operation for terminals, states of the terminals, failures of the terminals, and statuses of the terminals, wherein the agents collecting the data from the terminals and at least the data associated with the failures being obtained by the corresponding agents of the corresponding terminals, register with Operating Systems (OSs) of the corresponding terminals to receive event information include the event information in the data, and receive heartbeats from the corresponding terminals, wherein each heartbeat comprises a periodic signal indicating normal operation of the corresponding terminal; iii) selectively aggregate portions of the data as aggregated data, iv) selectively determine a timing attribute that the aggregated data is 

Allowable Subject Matter
7.	Claims 1-6, 9-10 and 19-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-6, 9-10 and 19-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system or a method comprising, in addition to the other recited features of the claim, the features of receiving, in real time, from a plurality of agents, data comprising at least modes of operation for terminals, states, failures and statuses of the terminals, wherein the agents collecting the data from the terminals and at least the data associated with the failures being obtained by the corresponding agents of the corresponding agents of the terminals, wherein receiving further includes registering with Operating Systems (OSs) of the corresponding terminals to receive event information and including the event information in the data, and wherein receiving further includes receiving heartbeats from the corresponding terminals, wherein each heartbeat comprises a periodic signal indicating normal operation of the corresponding terminal; selectively aggregating a portion of the data as aggregated data; determining a timing attribute that the aggregated data is to be reported; translating the aggregated data into a target data format based on the timing attribute by identifying a plugin associated with a resource based on a reference in a schema associated with the resource, passing the aggregated data to the plugin using the reference, and receiving the aggregated data in the target data format from the plugin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161